         Case 3:19-cr-00541-FAB Document 205 Filed 05/04/21 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA,

              v.                         CASE NO. 19-541 (FAB)

AHSHA NATEEF TRIBBLE [1],




                           INFORMATIVE MOTION

TO THE HONORABLE COURT:

        COMES NOW counsel Juan R. Acevedo-Cruz and hereby informs as

follows:

        1. Counsel needs to travel out of Puerto Rico from May 20, 2021 to

July 2, 2021.

        2. We request that no in-court hearings be set during that period and

that any video conference be set for a time after 12 pm EST, due to time

difference.

        WHEREFORE, it is very respectfully requested from this Honorable

Court that from May 20, 2021 to July 2, 2021 no in-court hearings be set

during that period and that any videoconference be set for a time after 12

pm EST, due to time difference.

        RESPECTFULLY SUBMITTED, In San Juan, Puerto Rico, on May 3,

2021.




                                                                             -1-
       Case 3:19-cr-00541-FAB Document 205 Filed 05/04/21 Page 2 of 2



      CERTIFICATE OF SERVICE: I hereby certify that on this same date, I

electronically filed the foregoing motion with the Clerk of the Court using the

CM/ECF system which will send notification of such filing to all parties.




                                        s/juan r. acevedo-cruz
                                        Juan R. Acevedo-Cruz (120701)
                                        Suite 501-A
                                        Banco Cooperativo Plaza
                                        623 Ave. Ponce De Leon
                                        San Juan, PR 00917
                                        Tel/Fax: 787-751-2341
                                        E-Mail: jr@jracevedo.com




                                                                            -2-
